Claims 1-14 and 17-21 are allowed and have been respectively  renumbered upon allowance as claims 1-3, 5, 4, 6, 10, 7-9, and 11-19.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Michael N. Vranjes on 1/27/2021.  

The application has been amended as follows: 
Claim 7, line 2, “a third” has been replaced with “an”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—WO ‘664 of record—fails to anticipate or render obvious, alone or in any proper combination, both the temperature sensor electrically connected to the control panel and operatively arranged to detect an ambient air temperature and the control panel operatively arranged to determine via a temperature switch a water temperature in the water reservoir and also the second and third inlets respectively directly fluidly connected as claimed—in combination with all the other limitations of claim 1.
The aforementioned closest cited art also fails to anticipate or render obvious, alone or in any proper combination, the control panel and automatic drain valve wherein the drain valve is set to a closed position and when predetermined level of water accumulates in the water reservoir, the WIF sensor sends a signal to the control panel which changes the automatic water drain valve to an open position for a predetermined period of time and turns on the control panel indicator light to indicate the drain valve is in an open state—in combination with all the other limitations of claim 14. 
The aforementioned closest cited art also fails to anticipate or render obvious, alone or in any proper combination, the control panel including first and second indicators and the respective claimed control panel activating capabilities thereof—in combination with all the other limitations of claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778